Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the response after Ex Parte Quale Action filed on 05/26/2022.  
Applicant has filed a Terminal Disclaimer to obviate the non-statutory obviousness-type Double Patenting rejection of claims 1-16.  The Terminal Disclaimer has been approved and the Double Patenting rejection has been withdrawn by the examiner.
The drawings filed on 05/21/2021 are acceptable.
Claims 1-16 are pending and have been examined.
Allowable Subject Matter
Claims 1-16 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claims 1 & 16, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “supply a third output voltage to a second load between the first terminal and the third terminal, the third output voltage indicating the sum of the first output voltage and a second output voltage, the second output voltage corresponding to a voltage across the second secondary battery; and in response to detecting that the first switching circuit is turned off by the first protection IC and the second switching circuit is turned on by the second protection IC, stop supplying the first output voltage to the first load; and stop supplying the third output voltage via the first terminal and the third terminal; and interrupt a current flow to the first load and the second load, the current flow being from the second secondary battery, via the first protection IC; and in response to detecting that the first switching circuit is turned on by the first protection IC and the second switching circuit is turned off by the second protection IC, supply the first output voltage to the first load; and stop supplying the third output voltage via the first terminal and the third terminal”-47- IC.  
In re to claim 13, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “supply the sum of a voltage across the first secondary battery and a voltage across the second secondary battery; in response to detecting that the first switch is turned off by the first protection circuit and the second switch is turned on by the second protection circuit, interrupt a current flow to a first load between the first output terminal and the second output terminal; and in response to detecting that the second switch is turned off by the second protection circuit and the first switch is turned on by the first protection circuit, interrupt a current flow to a second load between the first output terminal and the third output terminal”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-12, claims 2-12 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 14 & 15, claims 14 & 15 depend from claim 13, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEMANE MEHARI/Primary Examiner, Art Unit 2839